Order filed March 1, 2017.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-17-00138-CV
                                 ____________

                        IN RE AMY HENRY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 17-FD-0305

                                   ORDER

      On February 27, 2017, our court ordered relator Amy Henry to comply with
Texas Rule of Appellate Procedure 9.9 by redacting the names of the children from
the appendix to the mandamus petition. See Tex. R. App. P. 9.9. Relator complied
with that order by filing an Amended Appendix. The court strikes from the
mandamus record the original, non-compliant appendix attached to the mandamus

                                        1
petition and shall treat the refiled appendix as if it had been filed at the time of the
original filing.

       Relator’s petition for writ of mandamus still contains the unredacted original
Appendix. Accordingly, we ORDER relator to refile her petition for writ of
mandamus without the original appendix. Upon this refiling, the court shall strike
the mandamus petition to which the original appendix was attached and shall treat
the refiled petition as if it had been filed at the time of the original filing.

                                                 PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Wise.




                                             2